Case 3:20-cv-00958-MMH-JBT Document 13 Filed 09/30/20 Page 1 of 4 PageID 96




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION




HAMZA MALDONADO,

                    Plaintiff,
v.
                                                          Case No. 3:20-cv-958-J-34JBT
NASSAU COUNTY SHERIFF’S
OFFICE, et al.,

                    Defendants.


                                         ORDER

      Plaintiff Hamza Maldonado, a federal inmate who is housed at the Federal

Correctional Institution in Tallahassee, Florida, initiated this action on June 9, 2020, by

filing a Complaint in the Fourth Judicial Circuit Court in and for Nassau County, Florida.

See Doc. 1-2 at 1, case no. 45-2020-CA-000162, Docket. In the Complaint (Doc. 3),

Maldonado names the following Defendants: (1) Nassau County Sheriff’s Office; (2) Jail

and Detention Center; (3) Director Osborne; (4) Captain Deluca; and (5) Deputy Waters.

Defendant Waters removed the case to this Court on August 26, 2020, see Notice of

Removal (Doc. 1), and Defendants Nassau County Sheriff’s Office, Jail and Detention

Center, and Captain Deluca filed a consent to removal on September 2, 2020, see Notice

of Consent to Removal (Doc. 5). 1 In the Complaint, Maldonado asserts that Defendants




      1  Plaintiff has not served Defendant Osborne with the summons and a copy of the
Complaint. See Response in Opposition to Plaintiff’s Motion to Remand (Doc. 12) at 2;
Motion to Dismiss (Doc. 6) at 1 n.1; https://nassauclerk.com/records-search, case no. 45-
2020-CA-000162 (last visited September 30, 2020).
Case 3:20-cv-00958-MMH-JBT Document 13 Filed 09/30/20 Page 2 of 4 PageID 97




violated his federal constitutional rights when they interfered with his mail in May 2020

and unjustly issued a disciplinary report while he was housed at the Nassau County Jail.

       Before the Court is Maldonado’s Motion to Remand This Case Back to State Court

Jurisdiction under 28 U.S.C. § 1447(c); Notice of Removal Not Properly Filed; Motion

before the Court is Timely under Section 1446(b)(2)(A) (Motion to Remand; Doc. 9), filed

on September 8, 2020. In his Motion to Remand, Maldonado asks that the Court remand

this case to state court under 28 U.S.C. § 1447(c). Defendants oppose Maldonado’s

request. See Response in Opposition to Plaintiff’s Motion to Remand (Response; Doc.

12), filed on September 29, 2020. In the Response, they maintain that “[a]ll Defendants

who have been properly served timely joined in the removal of this action, thus fulfilling

the requirements of 28 U.S.C. [§] 1446(b)(2)(A).” Id. at 2.

       Section 1441(a) authorizes a defendant to seek removal of a lawsuit originally

brought in state court when the federal court has jurisdiction over the cause of action. See

28 U.S.C. § 1441(a). Section 1446 describes the appropriate removal procedure, and

requires the defendant seeking removal to file in the appropriate federal district court a

timely notice of removal stating the grounds for removal. See 28 U.S.C. § 1446(a). In

order to be timely, a defendant must file the notice of removal within thirty days after the

receipt by the defendant (through service or otherwise) of a copy of the initial pleading

setting forth the claim(s) for relief upon which the action is based. See 28 U.S.C. §

1446(b). When a civil action is removed under § 1441(a), all properly joined and served

defendants must consent to the removal of the action. See 28 U.S.C. § 1446(b)(2)(A);

Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1207 (11th Cir. 2008) (“The

unanimity rule requires that all defendants consent to and join a notice of removal in order



                                                2
Case 3:20-cv-00958-MMH-JBT Document 13 Filed 09/30/20 Page 3 of 4 PageID 98




for it to be effective.”) (citation omitted). In cases with multiple defendants who were

served on different dates, the thirty-day period to petition for removal or consent to

removal runs from the date on which the last defendant was served. Bailey, 536 F.3d at

1205. Section 1447(c) provides that “[a] motion to remand the case on the basis of any

defect other than lack of subject matter jurisdiction must be made within 30 days after the

filing of the notice of removal under section 1446(a).” 28 U.S.C. § 1447(c). Notably,

removal statutes are to be strictly construed, and “uncertainties as to removal jurisdiction

are to be resolved in favor of remand.” Bailey, 536 F.3d at 1207 (quoting Russell Corp. v.

Am. Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir. 2001)).

       Maldonado’s Complaint, filed in state court on June 9, 2020, was served on

Defendant Waters on August 7, 2020, see Notice of Removal (Doc. 1), filed August 26,

2020; State-court Docket (Doc. 1-2 at 1), and on Defendants Nassau County Sheriff’s

Office, Jail and Detention Center, and Captain Deluca on August 26, 2020, see Notice of

Consent to Removal (Doc. 5), filed September 2, 2020. Defendant Waters filed a Notice

of Removal on August 26, 2020, and Defendants Nassau County Sheriff’s Office, Jail and

Detention Center, and Captain Deluca filed a Notice of Consent to Removal on

September 2, 2020, well within the required thirty-day period. Because Maldonado is not

entitled to the relief he seeks under § 1447(c), his Motion to Remand (Doc. 9) is due to

be denied.




                                                3
Case 3:20-cv-00958-MMH-JBT Document 13 Filed 09/30/20 Page 4 of 4 PageID 99




      In consideration of the foregoing, it is now

      ORDERED:

      Plaintiff’s Motion to Remand (Doc. 9) is DENIED.

      DONE AND ORDERED at Jacksonville, Florida, this 30th day of September, 2020.




sc 9/30
c:
Hamza Maldonado
Counsel of Record




                                                4
